Case 1:19-cv-00991-MJR Document 16 Filed 12/08/20—-Pagesof14

=
<0 2 AED) Lf,
AY FILEL

“7 i,

ff \
| }

UNITED STATES DISTRICT COURT \ |
WESTERN DISTRICT OF NEW YORK ~Yesr caus

 

MICHELLE A.", 19-CV-00991-MJR
DECISION AND ORDER
Plaintiff,
-\V-
ANDREW SAUL,

Commissioner of Social Security ,?

Defendant.

 

Pursuant to 28 U.S.C. §636(c), the parties consented to have a United States
Magistrate Judge conduct all proceedings in this case. (Dkt. No. 15)

Plaintiff Michelle A. brings this action pursuant to 42 U.S.C. §§ 405(g) and
1383(c)(3) seeking judicial review of the final decision of the Commissioner of Social
Security (“Commissioner”) denying her Supplemental Security Income (“SSI”) under the
Social Security Act (the “Act”). Both parties have moved for judgment on the pleadings
pursuant to Rule 12(c) of the Federal Rules of Civil Procedure. For the following reasons,
plaintiff's motion (Dkt. No. 9) is granted, the Commissioner’s motion (Dkt. No. 13) is
denied and the matter is remanded to the Commissioner for further administrative

proceedings consistent with this Decision and Order.

 

In accordance with the November 18, 2020 Standing Order, issued by the Hon. Frank P. Geraci, Jr.,
Chief Judge of the United States District Court for the Western District of New York, this Decision and
Order will identify plaintiff using only her first name and last initial in order to better protect personal and
medical information of non-governmental parties.

2 Andrew Saul is now the Commissioner of Social Security and is automatically substituted as a party
pursuant to Fed. R. Civ. P. 25(d).

 
Case 1:19-cv-00991-MJR Document 16 Filed 12/08/20 Page 2 of 14

BACKGROUND?

Plaintiff filed an application for SSI on April 19, 2016, alleging disability since April
19, 2015 due to, inter alia, bipolar disorder, post-traumatic stress disorder, agoraphobia,
depression, anxiety, panic disorder, panic attacks, anger management issues and racing
thoughts. (See Tr. 56-57, 144-49, 160-75, 207)* Plaintiff's disability benefits application
was initially denied on August 1, 2016. (Tr. 81) Plaintiff timely filed a written request for
a hearing on August 10, 2016. (Tr. 97-102) A hearing was held before Administrative
Law Judge Bryce Baird (“the ALJ”) on July 12, 2018. (Tr. 27-55) Plaintiff, who was
represented by counsel, testified at the hearing. (/d.) The ALJ also received testimony
from Vocational Expert Dawn Blythe (‘the VE”). (/d.) On August 20, 2018, the ALJ issued
a decision finding that plaintiff was not disabled under the Act. (Tr. 12-21) The Appeals
Council denied plaintiffs request for review of the ALJ’s determination on May 29, 2016,
and this action followed. (Tr. 1-8)

Born on June 12, 1978, plaintiff was forty years old on the date of the hearing. (Tr.
247) She earned her GED in 1996 and has previously worked as a floral design assistant.
(Tr. 208) She also worked for very short periods of time in housekeeping, as an
embroidery finisher, and as an assistant at an animal hospital. (/d.)

DISCUSSION
L. scope of Judicial Review
The Court's review of the Commissioner's decision ts deferential. Under the Act,

the Commissioner’s factual determinations “shall be conclusive” so long as they are

 

* The Court assumes the parties’ familiarity with plaintiff's. medical history, which is summarized in the
moving papers. The Court has reviewed the medical record, but cites only the portions of it that.are
relevant to the instant decision.

4 References {o “Tr,” are to the administrative record in this case.

2

 
Case 1:19-cv-00991-MJR Document 16 Filed 12/08/20 Page 3 of 14

“supported by substantial evidence,” 42 U.S.C. §405(g), that is, supported by “such
relevant evidence as a reasonable mind might accept as adequate to support [the]
conclusion,” Richardson v. Perales, 402 U.S. 389, 401 (1971) (internal quotation marks
and citation omitted). “The substantial evidence test applies not only to findings on basic
evidentiary facts, but also to inferences and conclusions drawn from the facts.” Smith v.
Colvin, 17 F. Supp. 3d 260, 264 (W.D.N.Y. 2014). “Where the Commissioner's decision
rests on adequate findings supported by evidence having rational probative force,” the
Court may “not substitute [its] judgment for that of the Commissioner.” Veino v. Barnhart,
312 F.3d 578, 586 (2d Cir. 2002). Thus, the Court’s task is to ask “‘whether the record,
read as a whole, yields such evidence as would allow a reasonable mind to accept the
conclusions reached’ by the Commissioner.” Silvers v. Colvin, 67 F. Supp. 3d 570, 574
(W.D.N.Y. 2014) (quoting Sample v. Schweiker, 694 F.2d 639, 642 (9th Cir. 1982)).

Two related rules follow from the Act’s standard of review. The first is that “[ijt is
the function of the [Commissioner], not [the Court], to resolve evidentiary conflicts. and to
appraise the credibility of witnesses, including the claimant.” Carroll v. Sec’y of Health &
Human Servs., 705 F.2d 638, 642 (2d Cir. 1983). The second rule is that “[gjJenuine
conflicts in the medical evidence are for the Commissioner to resolve.” Veino, 312 F.3d
at 588. While the applicable standard of review is deferential, this does not mean that the
Commissioner's decision is presumptively correct. The Commissioner's decision is, as
described above, subject to remand or reversal if the factual conclusions on which it is
based are not supported by substantial evidence. Further, the Commissioner’s factual
conclusions must be applied to the correct legal standard. Kohler v. Astrue, 546 F.3d

260, 265 (2d Cir. 2008). Failure to apply the correct legal standard is reversible error. /d.
Case 1:19-cv-00991-MJR Document 16 Filed 12/08/20 Page 4 of 14

II. Standards for Determining “Disability” Under the Act

A “disability” is an “inability to engage in any substantial gainful activity by reason
of any medically determinable physical or mental impairment which can be expected to
result in death or which has lasted or can be expected to last for a continuous period of
not less than 12 months.” 42 U.S.C. §423(d)(1)(A). The Commissioner may find the
claimant disabled “only if his physical or mental impairment or impairments are of such
severity that he is not only unable to do his previous work but cannot, considering his age,
education, and work experience, engage in any other kind of substantial gainful work
which exists in the national economy, regardless of whether such work exists in the
immediate area in which he lives, or whether a specific job vacancy exists for him, or
whether he would be hired if he applied for work.” fd. §423(d}(2)(A). The Commissioner
must make these determinations based on “objective medical facts, diagnoses or medical
opinions based on thesé facts, subjective evidence of pain or disability, and .. . [the
claimant's] educational background, age, and work experience.” Dumas v. Schweiker,
712 F.2d 1545, 1550 (2d Cir. 1983) (first alteration in original) (quoting Miles v. Harris,
645 F.2d 122, 124 (2d Cir. 1981)).

To guide the assessment of whether a claimant is disabled, the Commissioner has
promulgated a “five-step sequential evaluation process.” 20 C.F.R. §404.1520(a)(4).
First, the Commissioner determines whether the claimant is “working” and whether that
work “is substantial gainful activity.” /d. §404.1520(b). If the claimant is engaged in
substantial gainful activity, the claimant is “not disabled regardless of [his or her] medical
condition or... age, education, and work experience.” /d. Second, if the claimant is not

engaged in substantial gainful activity, the Commissioner asks whether the claimant has
Case 1:19-cv-00991-MJR Document 16 Filed 12/08/20 Page 5 of 14

a “severe impairment.” fd. §404.1520(c). To make this determination, the Commissioner
asks whether the claimant has “any impairment or combination of impairments. which
significantly limits [the claimant's] physical or mental ability to do basic work activities.”
Id. As with the first step, if the claimant does not have a severe impairment, he or she is
not disabled regardless of any other factors or considerations. /d. Third, if the claimant
does have a severe impairment, the Commissioner asks two additional questions: first,
whether that severe impairment meets the Act's duration requirement, and second,
whether the severe impairment is either listed in Appendix 1 of the Commissioner's
regulations or is “equal to” an impairment listed in Appendix 1. fd. §404.1520(d). If the
claimant satisfies both requirements of step three, the Commissioner will find that he or
she is disabled without regard to his or her age, education, and work experience. fd.

If the claimant does not have the severe impairment required by step three, the
Commissioners analysis proceeds to steps four and five. Before doing so, the
Commissioner must “assess and make a finding about [the claimant's] residual functional
capacity ["RFC’] based on all the relevant medical and other evidence” in the record. Id.
§404.1520(e). RFC “is the most [the claimant] can still do despite [his or her] limitations.”
Id. §404.4545(a)(1). The Commissioner's assessment of the claimant's RFC is then
applied at steps four and five. At step four, the Commissioner “comparef[s] [the] residual
functional capacity assessment . . . with the physical and mental demands of [the
claimant's] past relevant work.” /d. §404.1520(f). If, based on that comparison, the
claimant is able to perform his or her past relevant work, the Commissioner will find that
the claimant is not disabled within the meaning of the Act. /d. Finally, if the claimant

cannot perform his or her past relevant work or does not have any past relevant work,
Case 1:19-cv-00991-MJR Document 16 Filed 12/08/20 Page 6 of 14

then at the fifth step the Commissioner considers whether, based on the claimant's RFC,
age, education, and work experience, the claimant “can make an adjustment to other
work.” fd. §404.1520(g}(1). If the claimant can adjust to other work, he or she is not
disabled. id. If, however, the claimant cannot adjust to other work, he or she is disabled
within the meaning of the Act. /d.

The burden through steps one through four described above rests on the claimant.
If the claimant carries their burden through the first four steps, “the burden then shifts to
the [Commissioner] to show there is other gainful work in the national economy which the
claimant could perform.” Carroll, 705 F.2d at 642.

III. The ALJ’s Decision

The ALJ followed the required five-step analysis for evaluating plaintiffs claim.
Under step one, the ALJ found that plaintiff has not engaged in substantial gainful activity
since her application date of April 19, 2016. (Tr. 14) At step two, the ALJ found that
plaintiff has the severe impairments of bipolar disorder, generalized anxiety disorder,
major depressive disorder, cannabis use disorder and post-traumatic stress. disorder
(‘PTSD’).° (/d.) At step three, the ALJ determined that plaintiff does not have an
impairment or combination of impairments that meets or medically equals the severity of
one of the listed impairments. (Tr. 15-16) Before proceeding to step four, the ALJ found
that:

[T]he claimant has the residual functional capacity to perform a full range of

medium work, and has no limitations sitting, standing, or walking. She is
limited to work involving simple, routine tasks that can be learned after a

 

* Also at step two, the ALJ found that there was no objective evidence in the record that plaintiff's acid
reflux, ulcerative esophagitis, sleep apnea, high cholesterol and borderline diabetes caused more thana
minimal limitation in her ability to perform basic work requirements, and thus they were not severe
impairments. (Tr. 14-15) The ALJ further noted that plaintiffs mental health treatment records showed
that her prior opioid addiction was in full remission. (/d.)

6
Case 1:19-cv-00991-MJR Document 16 Filed 12/08/20 Page 7 of 14

short demonsiration or within 30 days: work that does not require more than

simple work related decisions; work [that] does not require travel to

unfamiliar places; and work that does not require teamwork, such as

production line. She is limited to no more than superficial contact with the

public, and up to occasional interaction with coworkers. She is limited to

work that allows an individual to be off task 5% of the workday, in addition

to regularly scheduled breaks.
(Tr. 16-19) Proceeding to step four, the ALJ found that plaintiff has no past relevant work.
(Tr. 19) At step five, the ALJ considered plaintiffs age, education, work experience, and
RFC and concluded that there are jobs that exist in significant numbers in the national
economy that plaintiff can perform, such as housekeeping cleaner, mail clerk, and
industrial cleaner. (Tr. 19-20) The ALJ ultimately concluded that plaintiff has not been
under a disability, as defined by the Act, since April 19, 2016, the date plaintiffs SSI
application was filed. (Tr. 20)

iV. Plaintiffs Challenges

Plaintiff argues that the ALJ erred by rendering a highly specific RFC after rejecting
the medical opinions in the record. (See Dkt. No. 9 (Plaintiffs Memo. of Law))
Specifically, plaintiff argues that the ALJ's finding that plaintiff would be off-task five
percent of the work day is not supported by substantial evidence. The Court agrees with
plaintiffs objections to this portion of the RFC and finds, for the reasons discussed below,
that remand is appropriate.

A claimant's RFC is the most she can do despite her limitations. 20 C.F.R.
§404.1545(a)(1). Specific RFC assessments, like percentage of time spent off-task
during a workday, must be based on evidence in the record, not on an “ALJ’s surmise.”

Cosnyka vy. Colvin, 576 Fed. App’x 43, 46 (2d Cir. 2014) (summary order). Here, the ALJ

made a highly detailed RFC finding, much of which is well-reasoned and supported by

 
Case 1:19-cv-00991-MJR Document 16 Filed 12/08/20 Page 8 of 14

substantial evidence. However, the ALJ’s.assessment that plaintiff would be off-task for
five percent of the workday, in addition to any regularly scheduled breaks, finds no support
in the record. The ALJ cites no evidence in the record, medical or otherwise, suggesting
that plaintiff would be off-task for this specific percentage of time. In fact, there are no
medical opinions, treatment records or other evidence in the record stating a specific
amount of time, if any, plaintiff would be off-task during a workday. Case law from this
District reflects that if an ALJ believes that an off-task time limitation is necessary, he or
she must refer to a medical opinion or other specific evidence in the record that supports
such a limitation. See Wouters v. Comm’r of Soc. Sec., 19-CV-610, 2020 U.S. Dist.
LEXIS 80565 (WDNY May 7, 2020) (finding that the ALJ’s conclusion. that the claimant
would be off-task five percent of the time was not supported by substantial evidence
because the ALJ pointed to no evidence indicating why plaintiff would be off-task for this
specific percentage of time); Austin v. Comm’r of Soc. Sec., 19-CV-638, 2020 U.S. Dist.
LEXIS 172633 (WDNY Sept. 21, 2020) (the RFC determination that plaintiff would be “off
task up to three percent of the workday due to symptom exacerbations” was not supported
by substantial evidence where “nowhere [in the record] is there an opinion or testimony
providing that [plaintiff] would be off-task up to three percent of the workday due to her
symptoms. ..fand] this number came solely from the ALJ.”); Eider v. Comm’r of Soc. Sec.,
18-CV-1196, 2019 U.S. Dist. LEXIS 205159 (WDNY Nov. 26, 2019) (remand required
where nothing in the record supported the ALJ's specific mental RFC determination that
[claimant] would be off task for no more than “five minutes...per hour” and noting that “if
the ALJ wishes to address the time that [plaintiff] can stay on task, she should recontact

[plaintiffs] physicians to get their opinions on that issue.”}
Case 1:19-cv-00991-MJR Document 16 Filed 12/08/20 Page 9 of 14

The need for more-specific evidence as to the amount of time plaintiff would be off-
task is especially relevant here, since the ALJ gave diminished weight to all medical
opinions in the record. In June of 2016, consultative examiner Gregory Fabiano, Ph.D.,
opined that “[t]he claimant does not appear to have any evidence of limitations in her
ability to follow and understand simple directions and instructions, perform simple tasks
independently, maintain attention and concentration, maintain a regular schedule, learn
new tasks, perform complex tasks independently or make appropriate decisions.” (Tr.
797-801) The ALJ gave only some weight to this opinion, and instead determined that
plaintiff has greater mental limitations than those assessed by Dr. Fabiano. (Tr. 15, 18)
Specifically, the ALJ concluded that plaintiff is unable to complete complex tasks, and
that she has moderate limitations with regard to concentrating, persisting or maintaining
pace, as well as periods of poor concentration due to social anxiety. (Tr. 15, 18) The
ALJ went on to afford littke weight to psychiatric nurse practitioner Sharon Yager's July
2018 opinion that plaintiff is unable to maintain attention and concentration for a two hour
segment or complete a normal workday and that she is seriously limited in her ability to
maintain regular attendance, perform at a consistent pace, deal with normal work stress
and engage in simple tasks. (Tr. 19, 1203-06) Thus, while the ALJ rejected NP Yager's
opinion that plaintiff has significant difficulty maintaining attention and concentration as
well as performing at a consistent pace, he also found, contrary to Dr. Fabiano, that
plaintiff has at least moderate limitations in this area. Given the fact that the ALJ did not
fully accept either medical opinion as to plaintiffs ability to timely complete tasks or
maintain concentration, persistence and pace, it is unclear how the ALJ made the very

specific determination that plaintiff would be off-task five percent of the workday in
Case 1:19-cv-00991-MJR Document 16 Filed 12/08/20 Page 10 of 14

addition to any regularly scheduled breaks. See e.g., Wouters, 2020 U.S. Dist: LEXIS
80565, *5 (“Because the ALJ here did not give controlling or substantial weight to any
opinion that supported the RFC, it is unclear precisely where the [off-task] limitations set
forth in the RFC came from and why they did not go further.”). To be sure, an ALJ is free
to choose between properly submitted medical opinions, but may not substitute his own
lay opinion for those of the medical experts. Balsamo v. Chater, 142 F.3d 75, 81 (2d Cir.
1998). “Without some explanation” from the ALJ “as to the tether between [the] RFC and
the... medical opinions or statements from plaintiff, the RFC appears to be based upon
[the ALJ's] lay opinion of plaintiffs limitations, which is not permitted and requires
remand." Joran v. Berryhill, 1:17-CV-00509, 2018 U.S. Dist. LEXIS 195216 (WDNY Nov.
15, 2018).

Finally, the ALJ's error in assessing plaintiff's off-task time was not harmless. The
VE testified that an employer's “tolerance for off-task time” would be less than ten percent.
(Tr. 53-54) In other words, the VE explained that a menial health impairment which
caused an individual to be off-task ten percent or more of the work day, in addition to
regularly scheduled breaks, would preclude employment. (/d.) Thus, if plaintiff here were
to be off-task even a little more than the five percent allowed by the ALJ, she may be
disabled under the Act. See Elder, 2019 U.S. Dist. LEXIS 205159, *15 (“At best, then,
the ALJ’s conclusion comes from whole cloth. At worst, the conclusion responds to the
vocational expert's testimony that an off-task behavior restriction of six minutes per
hour—that is, one more minute of off-task behavior per hour—would be work preclusive.”)
In short, because the five percent off-task formulation is not supported. by substantial

evidence, and this finding was highly significant to the VE’s conclusion that there were

10
Case 1:19-cv-00991-MJR Document 16 Filed 12/08/20 Page 11 of 14

jobs which plaintiff could perform, remand is warranted. See Cosnyka, 576 F. App’x at
46 (‘Because there is no substantial evidence for the ALJ’s six-minute per hour
formulation, and this formulation was crucial to the vocational expert’s conclusion that
there were jobs [the claimant] could perform, we cannot uphold the ALu’s decision to
reject [his] claim for benefits.”); Edwards v. Comm’r of Soc. Sec., 18-C\V-862, 2020 U.S.
Dist. LEXIS 148948 (WDNY Aug. 18, 2020) (noting that the percent of off-task time was
“absolutely critical” to the disability determination where the VE testified that, if the off-
task time was ten percent or more, the limitation would be “work preclusive” and
accordingly “the Court cannot say that the ALJ's failure to tether the percent of off-task
time to evidence in the record was harmless error.”). On remand, the Commissioner
should further develop the record to specifically address the time that plaintiff can remain
on iask over the course of a workday.

Plaintiff further argues that the RFC is not supported by substantial evidence
because itis silent as to her ability to interact with supervisors. (See Dkt. No. 9 (Plaintiff's
Memo. of Law)} The Court agrees and finds that the ALJ's failure to evaluate plaintiffs
ability to interact with supervisors is also a basis for remand.

Dr. Fabiano opined that plaintiff has moderate limitations in her ability to relate
adequately with others and appropriately deal with stress. (Tr. 18, 800) In his decision,
the ALJ credited this opinion and acknowledged that the record supports a finding that
plaintiff has “moderate limitations in interacting with others due to her anxiety.” (Tr. 18)
To that end, the ALJ imposed restrictions, in the RFC, as to plaintiff's ability to interact
with both the public and with co-workers. (Tr. 16) Specifically, the RFC limits plaintiff to:

(1) work that does not require teamwork; (2) work which requires no more than superficial

11
Case 1:19-cv-00991-MJR Document 16 Filed 12/08/20 Page 12 of 14

contact with the public; and (3) work which requires only occasional interaction with co-
workers. (/d.) However, the RFC imposes no restrictions as to plaintiff's ability to interact
with supervisors. Moreover, nowhere in his decision does the ALJ discuss or analyze
plaintiffs ability to interact with supervisors.

“The public, supervisors, and co-workers are distinct groups, and are separately
addressed on the [Commissioner's] mental residual capacity forms. Thus, limitations on
two of these types of interactions does not account for limitations on the third.” Smith v.
Calvin, 16-CV-00295, 2017 U.S. Dist. LEXIS 17226 (WDNY Feb. 7, 2017) (internal
citations and quotations omitted). As explained above, it is clear that the ALJ found that
plaintiffs mental health impairments affected her ability to interact with others. In fact, he
imposed a number of specific restrictions in the RFC to accommodate plaintiff's limitations
in this regard. it is further clear that the ALJ understood that the public, co-workers and
supervisors are three distinct groups, since he offered separate limitations as to plaintiff's
ability to interact with the public and with co-workers in the RFC. The ALu’s failure to then
either impose a limitation as to plaintiff's ability to interact with supervisors, or to explain,
based upon the evidence in the record, why one was not necessary, is an error which
requires remand. See Rivera v. Berryhill, 18-CV-122, 2019 U.S. Dist. LEXIS 128829
(WDNY Aug. 1, 2019) (remand required where the hypothetical posed to the vocational
expert imposed no limitations on plaintiffs ability to interact with co-workers or supervisors
even though the ALJ determined that plaintiff had moderate limitations in interacting with

others and accepted the consultative examiner's opinion that plaintiff was moderately

12

 
Case 1:19-cv-00991-MJR Document 16 Filed 12/08/20 Page 13 of 14

limited in his ability to relate adequately with others and socialize). To be sure, an RFC
which goes to mental impairments must be sufficiently specific and supported by detailed
evidence. See Martin v. Colvin, 1:15-CV-01067, 2017 U.S. Dist. LEXIS 11067, *8-9
(WDNY Jan. 26, 2017) (an ALJ's duty to develop the record is heightened where mental
conditions are present). This heightened duty “derives from the fact that a claimant's
mental illness may greatly impede an evaluators assessment of a claimant's ability to
function in the workplace, thus necessitating a more thorough review.” Piscope v. Colvin,
201 F. Supp. 3d 456 (SDNY 2016).

Lastly, plaintiff argues that the ALJ failed to properly evaluate her credibility. (See
Dkt. No. 9 (Plaintiffs Memo. of Law)) Since the Court finds that the ALJ’s RFC
determination is not supported by substantial evidence, the Commissioner is directed to
reevaluate the credibility determination on remand. See Sanders v. Comm'r of Soc. Sec.,
506 F. App’x 74, 78 n. 5 (2d Cir. 2012); Weiland v: Colvin, 6:16-CV-06100, 2017 U.S.
Dist: LEXIS 15947 (WDNY Feb. 4, 2017) (where remand was ordered for reconsideration
of plaintiffs RFC and further development of the administrative record, the. court declined

to address plaintiff's credibility arguments. since “plaintiffs credibility must be

 

® The Commissioner argues that even if the ALJ erred by failing to include additional restrictions on
plaintiff's ability to interact with supervisors, remand is not required since the jobs identified by the ALJ
require little instruction or social interaction. The Court notes that there is evidence.in the record to
suggest that plaintiff's mental impairments could affect her ability to perform a job that required even
limited interaction with supervisors. NP Yager, who consistently treated plaintiff between 2014 and 2018,
opined that plaintiff was seriously limited in her ability to accept instruction and criticism from supervisors,
respond appropriately to changes, and deal with normal work stress. (Tr. 1203-06) In November of 2017,
NP Yager indicated that plaintiffs “mental health symptoms make it difficult to interact with others and
leads to avoidance, would be unable to maintain employment.” (Tr, 1156) In April of 2018, another
treating nurse practitioner noted that plaintiff was:"“significantly mentally ill", and suffering from paranoia,
anger issues, and PTSD. (Tr. 1259) While the ALJ did not credit these opinions, he imposed specific
restrictions on plaintiff's ability to interact with co-workers and the public. This begs the question whether
additional restrictions are needed as to supervisors as. well. Because the ALJ’s decision is silent on this
issue, rernand is warranted.

13
Case 1:19-cv-00991-MJR Document 16 Filed 12/08/20 Page 14 of 14

reconsidered on remand upon thorough consideration of the fully developed
administrative record.”).
CONCLUSION
For the foregoing reasons, plaintiffs motion for judgment on the pleadings is
granted (Dkt. No. 9), defendant's motion for judgment on the pleadings is denied (Dkt.
No. 13), and the matter is remanded to the Commissioner for further administrative

proceedings consistent with this Decision and Order.

SO ORDERED.

Dated: December 8, 2020
Buffalo, New York

 

United States Oey a Judge

14

 
